Exhibit 10.1

 



AMENDMENT NO. 1 TO
THE MASTER AGREEMENT

 

THIS AMENDMENT NO. 1, dated as of January 30, 2019 (this “Amendment”), to the
Master Agreement, dated as of November 13, 2018 (as amended, modified or
otherwise supplemented from time to time, the “Master Agreement”), is entered
into by and among General Electric Company, a New York corporation (“GE”), Baker
Hughes, a GE company, a Delaware corporation (“BHGE”), and Baker Hughes, a GE
company, LLC, a Delaware limited liability company and an indirect subsidiary of
BHGE (“BHGE LLC”). Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Master Agreement.

 

WITNESSETH:

 

WHEREAS, Section 6.09 of the Master Agreement permits the parties to amend the
Master Agreement by an instrument in writing signed on behalf of each of the
parties thereto; and

 

WHEREAS, GE, BHGE and BHGE LLC desire to amend certain provisions of the Master
Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Amendment and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, GE, BHGE and BHGE LLC
hereby agree as follows:

 

Section 1. Amendments to the Master Agreement.

 

1.1       Section 1.01(a) of the Master Agreement is hereby amended to:

 

(a)       amend and restate the definition of “Term Sheets” as follows:

 

““Term Sheets” means, collectively, the term sheets described in Section 5.01
and attached as exhibits hereto.”

 

(b)       amend and restate the definition of “Term Sheet Effective Date” as
follows:

 

““Term Sheet Effective Date” means February 22, 2019.”

 

1.2       Section 1.01(b) of the Master Agreement is hereby amended by replacing
the term “Amended and Restated Tax Matters Agreement” with “Term Sheet for the
A&R Tax Matters Agreement”.

 

1.3       Section 5.02(b) of the Master Agreement is hereby amended and restated
in its entirety to read as follows:

 

1

 

“(b) BHGE, BHGE LLC and GE shall each use commercially reasonable efforts to
negotiate in good faith the terms and conditions of and, as applicable, to enter
into the following amendment:

 

(i)       an amended and restated tax matters agreement, substantially including
the terms set forth in the term sheet attached hereto as Exhibit M (the “Term
Sheet for the A&R Tax Matters Agreement”), amending and restating that certain
tax matters agreement, dated as of July 3, 2017, among GE, BHGE, EHHC Newco,
LLC, and BHGE LLC.”

 

1.4       Section 5.04 of the Master Agreement is hereby amended and restated in
its entirety to read as follows:

 

“Section 5.04. Binding Effect; Effectiveness.

 

(a)       While the parties hereto intend to convert each of the Term Sheets
into one or more definitive agreements covering the subject matter of such Term
Sheet prior to the Term Sheet Effective Date, the parties agree that each Term
Sheet contains all material terms necessary to the transactions contemplated by
such Term Sheet and that, to the extent definitive agreements do not replace any
Term Sheet on or prior to the Term Sheet Effective Date, such Term Sheet or, if
such Term Sheet concerns an amendment to an existing agreement between the
parties to such Term Sheet, such existing agreement, as amended by such Term
Sheet, shall be binding on the applicable parties from and after the Term Sheet
Effective Date and thereafter shall govern the relationship of the parties with
respect to such subject matter. For the avoidance of doubt, references to Term
Sheets in this Agreement do not include the Term Sheet for the A&R Tax Matters
Agreement.

 

(b)       The parties hereto agree that the Term Sheet for the A&R Tax Matters
Agreement contains all material terms necessary to the transactions contemplated
by such term sheet and is binding on the parties thereto as of the date hereof.

 

(c)       In the event that the Aeroderivatives Supply and Technology
Development Agreement (GE Aviation to joint venture) is not effective in
accordance with the terms thereof on or prior to the Trigger Date (as defined in
the Amended and Restated Stockholders Agreement), the parties shall enter into
an aeroderivative supply and technology development agreement on the same terms
as the Aeroderivatives Supply and Technology Development Agreement (except for
such changes as are necessary so that the agreement no longer references GE’s
power business and is only with respect to the BHGE Field of Use (as defined in
the Aeroderivatives Supply and Technology Development Agreement)).”

 

1.5       Section 5.05 of the Master Agreement is hereby amended and restated in
its entirety to read as follows:

 

2

 

“Section 5.05. Services. Between the date hereof and July 3, 2019, the parties
hereto shall use their commercially reasonable efforts to negotiate in good
faith the terms and conditions of a definitive transition services agreement
(the “Transition Services Agreement”), which Transition Services Agreement (i)
shall provide for the provision of mutually agreed services substantially
consistent with those provided under the Intercompany Services Agreement, as
amended pursuant to this Agreement, to the extent the provision of such services
is not prohibited by contract or applicable Law; provided, that the parties
hereto will work together in good faith to identify alternative approaches with
respect to such services not provided; (ii) shall include provisions governing
the liability of the parties thereunder that are consistent with the
Intercompany Services Agreement and appropriate for the services to be provided
under the Transition Services Agreement, (iii) shall contemplate such services
being provided at cost (calculated consistently, including with respect to any
fees, costs or expenses associated with any such services provided by third
party providers, with GE’s standard practice for pricing transition services in
connection with dispositions) and related information rights consistent with
GE’s standard practice for transition services provided in connection with
dispositions; and (iv) each of the parties hereto shall enter into, or cause an
appropriate Affiliate to enter into, promptly following the termination of the
Intercompany Services Agreement in accordance with its terms. Notwithstanding
the foregoing, in no event shall the Transition Services Agreement become
operative prior to the termination of the Intercompany Services Agreement, as
amended by this Agreement, with respect to the services contemplated by this
Section 5.05, nor, for the avoidance of doubt, shall any duplicative payments be
required in respect of any services.”

 

Section 2. Effect on the Master Agreement. Other than as specifically set forth
herein, all other terms and provisions of the Master Agreement shall remain
unaffected by the terms of this Amendment, and shall continue in full force and
effect. The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any party under the Master
Agreement.

 

Section 3. Controls Tools List. Between the date hereof and February 22, 2019,
the parties shall work together in good faith to agree to the Controls Tools
List (as defined in and as contemplated by the Amended and Restated Intercompany
Services Agreement).

 

Section 4. Headings; Interpretations. The headings set forth in this Amendment
are for convenience of reference purposes only and shall not affect or be deemed
to affect in any way the meaning or interpretation of this Amendment or any term
or provision hereof. The parties agree that all references in the Master
Agreement to “the date hereof” or “the date of this Agreement” shall refer to
November 13, 2018.

 

Section 5. Counterparts; Electronic Transmission of Signatures. This Amendment
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, and delivered by means of electronic mail transmission or
otherwise, each of which when so executed and delivered shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.

 

3

 

Section 6. Severability. If any provision of this Amendment shall be held to be
illegal, invalid or unenforceable under any applicable Law, then such
contravention or invalidity shall not invalidate the entire Amendment. Such
provision shall be deemed to be modified to the extent necessary to render it
legal, valid and enforceable, and if no such modification shall render it legal,
valid and enforceable, then this Amendment shall be construed as if not
containing the provision held to be invalid, and the rights and obligations of
the parties hereto shall be construed and enforced accordingly.

 

Section 7. Governing Law. This Amendment shall be governed by and construed and
interpreted in accordance with the Laws of the State of New York irrespective of
the choice of laws principles of the State of New York other than Section 5-1401
of the General Obligations Law of the State of New York.

 

[The remainder of this page has been
intentionally left blank; the next page is the signature page.]

 

4

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed on the
date first written above by their respective duly authorized officers.

 

  GENERAL ELECTRIC COMPANY                 By:  /s/ James M. Waterbury      
Name:  James M. Waterbury       Title:    Vice President  

 

 

 

[Signature Page to Amendment No. 1 to the Master Agreement]

 

  BAKER HUGHES, A GE COMPANY                 By:  /s/ Lee Whitley       Name:
 Lee Whitley       Title:    Corporate Secretary  

 

 

 

[Signature Page to Amendment No. 1 to the Master Agreement]

 

  BAKER HUGHES, A GE COMPANY, LLC                 By:  /s/ Lee Whitley      
Name:  Lee Whitley       Title:    Corporate Secretary  

 

 

 



[Signature Page to Amendment No. 1 to the Master Agreement]

 

